Citation Nr: 1624201	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran retired from active military service in April 2009 after serving 21 years and 11 months of active service and 6 years and 2 months of inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for sinusitis and evaluated it as zero percent disabling effective May 1, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2013, the Veteran perfected his appeal by filing a VA Form 9 on which he requested a video-conference hearing with a member of the Board.  He was notified in October 2015 that he was scheduled for such a hearing in December 2015.  In November 2015, the Veteran indicated on the provided response form that he was declining this video hearing and preferred to wait for a future hearing with a visiting member of the Board.  Having made such a request, the Veteran understandably did not appear for his December 2015 hearing.

Consequently, the Board finds that the Veteran's hearing request is still pending and he must be afforded his right to a hearing.  The Board must, therefore, remand his appeal to afford him another opportunity to appear at the type of hearing of his choice, in other words, an in-person hearing at the RO before a travelling member of the Board (also known as a Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

2.  Thereafter the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




